DETAILED ACTION
This office action is in response to communication filed on 10/29/2021. Claims 1, 13 and 21 have been amended. Claims 1 – 21 are pending on this application.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Lee et al.
Pub. No. 2016/0079994.
Fig. 7 of Lee et al. discloses controlling circuitry (130, 124) operably connectable (switching of Ø1... Ø 8) to a plurality of constituent analog-to-digital converters sub ADCs (sub-ADCs) (ADC1...ADC8) of an asynchronous time-interleaved analog-to-digital converter (TI-ADC) (Ø 1... Ø 8 indicated the asynchronous time-interleaved of each ADC1...ADC8) the controlling circuitry (128, 124) being configured to maintain a set of a number (2) of sub-ADCs (ADC1 and ADC2) currently available for processing of an input sample (1661, 1662) wherein the set (ADC1 and ADC2) is a subset of the plurality (ADC1...ADC8), by: reception (reception of ADCs), from each of one or more of the sub-ADCs of the plurality (ADCi...ADCs), of an availability signal (Ø 3... Ø8) indicative of availability of the corresponding sub-ADC (ADC3...ADC8); responsive to the reception (reception of ADCs) of the availability signal (Ø 3... Ø 8), addition (addition of ADC3...ADC8) of the corresponding sub-ADC to the set (ADC1 and ADC2) for each new input sample (1663...1668), selection (selection of switches for clocks Ø 3... Ø8) of a sub-ADC of the set (ADC3...ADC8) for processing of the new input sample (1663 ...1668); and responsive to the selection (selection of switches for clocks Ø 3... Ø8), removal (separation) of the selected sub-ADC (ADC3 ... ADC8) from the set (ADC1 and ADC2) and causing of the selected sub-ADC (selected of ADC3 and ADC8 by switches Ø 3... Ø 8) to process the new input sample (1663 ... 1668).


With respect to claim 13, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the number of sub-ADCs that are currently available for processing the new input samples dynamically varies over time between a minimum number of sub-ADCs up to two or more sub-ADCs that are currently available for processing.
With respect to claim 21, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the number of sub-ADCs that are currently available for processing the new input samples dynamically varies over time between a minimum number of sub-ADCs up to two or more sub-ADCs that are currently available for processing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/01/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845